DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-38 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer readable storage medium which under the broadest reasonable interpretation encompasses transitory signals. Signals are non statutory subject matter per se. The specification is silent with respect to what media the computer readable storage medium encompasses. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10565020 (hereinafter, ‘020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘020 patent anticipate the claims of the instant application.
A table is reproduced below highlighting the similarities between claim 21 of the instant application and claim 1 of the ‘020 patent.
Instant Application
US 10565020
21. (New) A method, comprising: allocating a plurality of central processing units (CPUs) as a set of dedicated CPUs for processing tasks of an input/output (I/O) resource, wherein the plurality of CPUs form a group, and wherein allocated CPUs are not transferrable from one group to another group; determining whether performance requirements of the I/O resource are being met; and in response to determining that performance requirements of the I/O resource are not being met, determining whether there is a reserved CPU in the group that is performing tasks other than the tasks of the I/O resource, and in response to determining there is a reserved CPU in the group performing tasks other than the tasks of the I/O resource, switching the reserved CPU to become a dedicated CPU for processing the tasks of the I/O resource.
1. (Currently Amended) A method, comprising: allocating a plurality of central processing units (CPUs) as a set of dedicated CPUs for processing tasks of an input/output (I/O) resource, wherein the plurality of CPUs form a group, and wherein allocated CPUs are not transferrable from one group to another group; determining whether performance requirements of the I/O resource are being met; in response to determining that performance requirements of the I/O resource are not being met, determining whether there is a reserved CPU in the group that is performing tasks other than the tasks of the I/O resource, and in response to determining there is a reserved CPU in the group performing tasks other than the tasks of the I/O resource, switching the reserved CPU to become a dedicated CPU for processing the tasks of the I/O resource, in response to determining that performance reqjuirements of the I/O resource are being met, determining whether it is feasible to meet the performance reqjuirements of the I/O resource with fewer than a number of dedicated CPUs allocated for processing the tasks of the I/O resource, and in response to determining that it is feasible to meet the performance requirements of the I/O resource with fewer than the number of dedicated CPUs allocated for processing the tasks of the I/O resource, deallocating a dedicated CPU from the group and indicating the dedicated CPU that is deallocated to be a reserved CPU belonging to the group, wherein the reserved CPU for the group is usable for processing tasks other than the tasks of the I/O resource; in response to determining that a CPU utilization for the set of dedicated CPUs is less than a first predetermined threshold, configuring at least one CPU of the set of dedicated CPUs as a reserved CPU to execute tasks for one or more entities other than the I/O resource; and in response to determining that the CPU utilization for the set of dedicated CPUs is greater than a second predetermined threshold, configuring the reserved CPU as a dedicated CPU to process tasks for the I/O resource.


The claims in the instant application are all anticipated by the claims in the ‘020 patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaguchi et al. (US 8607245): transfers a process from a shared processor set to a dedicated processor set when that process meets a first utilization related criterion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/           Primary Examiner, Art Unit 2195